TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




ON MOTION FOR RECONSIDERATION EN BANC




NO. 03-09-00280-CV


In re Texas State Board of Public Accountancy




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


O R D E R
PER CURIAM
	The real parties in interest have filed a motion for rehearing en banc and a motion to
withdraw our earlier opinion and dismiss the petition for writ of mandamus or, alternatively, to
vacate or modify our stay.  The motions are denied.
	It is so ordered January 14, 2010.




Before Chief Justice Jones, Justices Patterson, Puryear, Pemberton, Waldrop and Henson
    Dissenting Opinion by Justice Patterson, 
    Dissenting Opinion by Justice Henson